Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant’s argument, filed on 12/03/2021 regarding rejection of claims 1 -4, 6-8 where claim 2 has been canceled and claims 1 and 8 have been amended.   Claims 1, 3, 4, and 6-31 are pending. Claims 9-31 have been withdrawn.
Applicant’s amendments to claims 1 and 8 has been entered. However, applicant’s arguments regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 

3. 	The Applicant states in scanned page 4 “Therefore, Applicant respectfully submits that the features claimed in independent claim 1 as amended including “transitioning to the secondary cell dormant state when a state transition action indicated by the MAC CE includes the transition to the secondary cell dormant state, wherein the transitioning to the secondary cell dormant state comprises transitioning to the secondary cell dormant state from either a secondary cell deactivated state or a secondary cell activated state” (emphasis added) are patentable over Kim and Damnjanovic.”

The Examiner respectfully disagrees and submits that Damnjanovic discloses in para [0083] SCells are activated and deactivated for individual UEs 115 by a configuring cell using a primary carrier (e.g., PCell, etc.). SCell activation and deactivation may be carried in MAC signaling.

The activation/deactivation mechanism is based on the combination of a MAC control element and deactivation timers. The MAC control element carries a bitmap for the individual activation and deactivation of SCells such that SCells can be activated and deactivated individually, and a single activation/deactivation command can activate/deactivate a subset of the SCells.

In addition to para [0083], Damnjanovic also discloses in para’s [0099] [0100] Fig. 4A, Fig. 4B, UEs 115 decode cell mode indicators for activated SCells only. Diagram 400-b of indication of cell mode for one or more SCells using indicators sent over carriers of SCells. SCells 415 enters a dormant state in which they do not transmit user data on the associated downlink CC 225 and also reduce control signaling and reference signaling.

Therefore, Damnjanovic discloses after receiving MAC control element, i.e., mode indicators, Scell enters or transition into dormant state.

/ATIQUE AHMED/           Primary Examiner, Art Unit 2413